Per Gunam.

This is an action, to recover damages for the breach of an advertising contract. During the progress of the trial, two exhibits, respectively eleven and twelve, relating to the suit on trial, were offered in evidence and appeared t- be in the Spanish language. Defendant’s counsel objected to the admission of these exhibits upon the ground that they were in a foreign language and not translated. The objection was overruled and the exhibits admitted, to which exception was taken. In Squadrilli v. Ciervo, 101 N. Y. Supp. 661, this court held that causes should be tried altogether in the English language, reversing a judgment rendered where some of the exhibits were in the French language. Because of this error, it is needless to consider any other question in the case.
Present: Gildersleeve, Seabury and Platzek, JJ.
Judgment reversed and record returned to be filed for amendment.